DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Koob et al. (U.S. Publication 2013/0061020) (Koob hereinafter) in view of Ono et al. (U.S. Publication 2012/0239941) (Ono hereinafter).
7.	As per claim 1, Koob teaches a controller comprising: a memory configured to include an I/O storage area [cache 124, ¶ 0019, fig. 1] and a shared storage area different from the I/O storage area [shared memory 150, ¶ 0017, fig. 1]; and
a processor configured to control two or more external control target devices through different I/O buses [“The method 300 may include, at a controller that controls access to a virtualized device, monitoring a bus for access requests to the virtualized device from an originating processor, at 302. For example, in FIG. 1, the bus monitoring unit 112 of the controller 110 may monitor the bus 170 for access requests, such as the data access request 126. In response to detecting the data access request 126 from the originating processor 120 to the I/O device 140, the controller 110 may begin monitoring communications of the I/O device 140 for a response to the data access request 126 (e.g., the data access 160).” ¶ 0034; system 100 mapped to processor, i/o device mapped to external target control device; “The method 300 may also include selectively redirecting data from the virtualized device to the originating processor instead of sending the data to a shared memory, at 304. In an illustrative embodiment, the shared memory may be shared by a plurality of processors that are coupled to the controller. For example, in FIG. 1, the redirecting unit 114 of the controller 110 may selectively redirect the data 164 to the originating processor 120 instead of to the shared memory 150.” ¶ 0035; redirection of data via an alternate path suggests separated data flows/control]; and
          the computer application that stores, in the shared storage area, the control data to be read out by the ladder application, and reads out part of the I/O data stored in the shared storage area by the ladder application [“The processor 120 may store the data 164 in the cache 124 at a location based on the physical address. Thus, the virtual device 142 and the data access 160 may be coherent with respect to the cache 124. However, the cache 124 may be non-coherent with respect to the shared memory 150 and with respect to other caches associated with other processors (e.g., the second cache 134 associated with the second processor 130) … the originating processor 120 may assume the responsibility of forwarding the data 164 to the shared memory 150. For example, after the data 164 is stored in the cache 124, the originating processor 120 may route the data 164 (or a copy of the data 164) to a location in the first partition 152 corresponding to the destination physical address. In a particular embodiment, when the system 100 enables process migration from the processor 120 to the processor 130, the processor 120 may forward the data 164 to the shared memory 150 so that the processor 130 can access the data 164,” ¶ 0025; originating processor 120 mapped to controller-function core, processor 130 mapped to computer-function core].
          Koob does not explicitly disclose but Ono discloses wherein the processor includes, for each of the control target devices, a controller-function core to execute a ladder application and a computer-function core to execute a computer application, the ladder application reads out, from the I/O storage area, I/O data received from a corresponding one of the control target devices through a corresponding one of the I/O buses, stores, in the shared storage area, a part of the I/O data out of the read I/O data, and stores control data to be transmitted to the corresponding control target device in the I/O storage area after reading out the control data from the shared storage area [“In the programmable controller system 300, the PLC 100 acquires a signal inputted via an I/O unit 130 into an I/O 117 of a CPU unit 110 (see FIG. 2, which is described below) (IN refresh), performs logical operations (executes computational operations) based on a user program YP (see FIG. 2) developed in a program description language used for controlling PLCs, such as a pre-registered ladder language, writes the computational operation execution results to the I/O memory 117, sends them to the I/O unit 130 (OUT refresh), and then cyclically repeats the so-called peripheral service processing,” ¶ 0049; PLC 100 accesses I/O input data from I/O memory, processes the data and stores into I/O memory to send to external device; “The I/O memory 117, which is consulted when the microprocessor 111 runs the user program YP read out from the user memory 116, is provided with a special auxiliary relay area, as well as an I/O data area that handles the data of the I/O terminals of the I/O units 130 (see FIG. 1) connected via an I/O bus 118, an auxiliary relay area that is used for internal computations only, and a data area that stores various setup data used in the course of computing operations, count data, and the like.” ¶ 0063; I/O memory comprises separate areas for storage of data to be transmitted to external devices and an auxiliary area to support processing of I/O data; “When using the tool device 200 to create a user Program YP, it is adapted to manage information regarding all the user programs, namely multiple user programs YP, as a single project PR (see FIG. 4 and FIG. 8, which are discussed below),” ¶ 0075; multiple YP programs suggest sharing of I/O memory 117].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Koob and Ono available before the effective filing date of the claimed invention, to modify the capability of multi-processing using shared memory as disclosed by Koob to include the capability of i/o data processing via a ladder application as taught by Ono, thereby providing a mechanism to enhance system efficiency and security by preventing unauthorized data access [Ono ¶ 0012].
8.  	As per claim 2, Koob and Ono teach the controller according to claim 1.  Ono further teaches wherein the controller-function core further executes an I/O application that performs storing the I/O data received from the corresponding control target device into the I/O storage area and transmitting the control data stored in the I/O storage area During the I/O update process (Process S5), the microprocessor 111 carries out input update processing, which updates the input data of the previously described I/O memory 117 using actual data from the input terminals of the I/O units 130, and output update processing, which updates the data of the output terminals of the I/O units 130 using the output data of the I/O memory 117,” ¶ 0070].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Koob and Ono available before the effective filing date of the claimed invention, to modify the capability of multi-processing using shared memory as disclosed by Koob to include the capability of i/o data processing via a ladder application as taught by Ono, thereby providing a mechanism to enhance system efficiency and security by preventing unauthorized data access [Ono ¶ 0012].
9.	As per claim 4, Koob and Ono teach the controller according to claim 1.  Koob further teaches wherein the memory includes the I/O storage area, for each controller-function core [“FIG. 1 is a diagram of a particular illustrative embodiment of a system 100 operable to selectively route data corresponding to a data access from a virtual device to an originating device (e.g., originating processor or other device) instead of to a shared memory. The system 100 includes a controller 110 communicatively coupled to an I/O device 140, a shared memory 150, and a plurality of processors (e.g., illustrative processors 120, 130). In a particular embodiment, the controller 110 may be an input/output (I/O) memory management unit (MMU) controller.” ¶ 0017].
FIG. 1 is a diagram of a particular illustrative embodiment of a system 100 operable to selectively route
data corresponding to a data access from a virtual device to an originating device (e.g., originating processor or other device) instead of to a shared memory. The system 100 includes a controller 110 communicatively coupled to an I/O device 140, a shared memory 150, and a plurality of processors (e.g., illustrative processors 120, 130).” ¶ 0017;  “The I/O device 140 may also support virtualization. For example, when there are “n” processors 120, 130 in the system 100, the I/O device 140 may support “n” corresponding virtual devices 142,144 (in the example illustrated in FIG. 1, “n” is equal to two).” ¶ 0019].
          Ono further teaches the I/O application being configured to  
          receive I/O data from the corresponding control target device through the corresponding I/O bus, store the received I/O data in the I/O storage area, and transmit, to the corresponding control target device, the control data stored in the I/O storage area by the ladder application [“In the programmable controller system 300, the PLC 100 acquires a signal inputted via an I/O unit 130 into an I/O 117 of a CPU unit 110 (see FIG. 2, which is described below) (IN refresh), performs logical operations (executes computational operations) based on a user program YP (see FIG. 2) developed in a program description language used for controlling PLCs, such as a pre-registered ladder language, writes the computational operation execution results to the I/O memory 117, sends them to the I/O unit 130 (OUT refresh), and then cyclically repeats the so-called peripheral service processing,” ¶ 0049; PLC 100 accesses I/O input data from I/O memory, processes the data and stores into I/O memory to send to external device; “The I/O memory 117, which is consulted when the microprocessor 111 runs the user program YP read out from the user memory 116, is provided with a special auxiliary relay area, as well as an I/O data area that handles the data of the I/O terminals of the I/O units 130 (see FIG. 1) connected via an I/O bus 118, an auxiliary relay area that is used for internal computations only, and a data area that stores various setup data used in the course of computing operations, count data, and the like.” ¶ 0063; I/O memory comprises separate areas for storage of data to be transmitted to external devices and an auxiliary area to support processing of I/O data; “When using the tool device 200 to create a user Program YP, it is adapted to manage information regarding all the user programs, namely multiple user programs YP, as a single project PR (see FIG. 4 and FIG. 8, which are discussed below),” ¶ 0075; multiple YP programs suggest sharing of I/O memory 117].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Koob and Ono available before the effective filing date of the claimed invention, to modify the capability of multi-processing using shared memory as disclosed by Koob to include the capability of i/o data processing via a ladder application as taught by Ono, thereby providing a mechanism to enhance system efficiency and security by preventing unauthorized data access [Ono ¶ 0012].
11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koob Ono in further view of Sugimura (U.S. Publication 2012/0191444) (Sugimura hereinafter).
when the system 100 enables process migration from the processor 120 to the processor 130, the processor 120 may forward the data 164 to the shared memory 150 so that the processor 130 can access the data 164,” ¶ 0025].
          Koob and Ono do not explicitly disclose but Sugimuro discloses the computer-function core further executes a program that operates as a simulator of a control target device to be controlled by the processor in accordance with the control data for simulation stored in the shared storage area, and stores an execution result of the program into the shared storage area [“there is provided a simulation device for simulating a functional block to be developed. The simulation device includes a first processor, a second processor, and a shared memory. The first processor controls a functional IP by executing a user program. The second processor simulates the functional IP by executing a simulator program. The first and second processors access the shared memory. A built-in register area, which corresponds to a built-in register of the functional IP, is mapped in the shared memory. The first processor writes data into the built-in register area to control the simulation to be performed by the second processor. The second processor simulates the functional IP in accordance with the data written in the built-in register area,” ¶ 0018].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Koob, Ono and Sugimura available before the effective filing date of the claimed 
Response to Arguments
12.	Applicant’s arguments have been carefully considered but are not persuasive.
13.	Applicant argues on page 5 that Koob “does not teach that data flows from or to the I/O devices (142, 144) are separated.”  However, per the cited paragraph [0017] referring to figure 1, “Coupling between the controller 110, the processors 120 and 130, the I/O device 140, and the shared memory 150 may be implemented in a computer system via one or more hardware buses 170 and communication circuitry.”  Thus, the bus 170 may implemented as multiple hardware buses effectively separating the data flows.
14.	 Applicant next argues on page 5 that Koob and Ono do not disclose the two amended limitations of claim 1.  For the second limitation, Koob discloses storing control data in shared memory for later access as noted above in paragraph [0025].  The term “ladder application” is not explicitly defined in the specification and is thus interpreted broadly to include entities that access the stored data.  As to the first limitation and applicant’s contention that Ono is “silent about the use of a shared Koob,” Ono’s dis closure of multiple YP programs suggest sharing of I/O memory 117 as is recited above.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193